Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 1 of 45




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                             CASE NO. 19-24838-CIV-GOODMAN
                                    [CONSENT CASE]



  VOLKSWAGEN GROUP OF
  AMERICA, INC., et al.,

            Plaintiffs,
  v.

  ANDY VARONA, et al.,

        Defendants.
  ______________________________/

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

            These findings of fact and conclusions of law follow a bench trial between

  Plaintiffs Volkswagen Group of America, Inc. and Audi AG and Defendants Andy

  Varona and Verotec Wheels, Inc. Volkswagen Group of America, Inc. and Audi AG are

  referred to as “Audi.”

       I.       Introduction and Background

            This case is about Defendants’ advertising, offering for sale, and selling of

  counterfeit Audi wheel sets on eBay, thereby infringing on Audi’s trademark and design

  patent rights. Before the bench trial, the Court granted summary judgment in favor of

  Plaintiffs,    finding   Defendants   liable   for   trademark   infringement,   trademark

  counterfeiting, trademark dilution, false designation of origin, and design patent
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 2 of 45




  infringement of the claimed design of Audi’s United States Design Patent No. D721,028

  S (the “’028 patent”). The Court had fully determined the liability issues in favor of

  Plaintiffs and against Defendants on all claims. Thus, the central issue to be resolved at

  the bench trial was the proper amount of damages Plaintiffs are entitled to recover for

  Defendants’ trademark infringement, counterfeiting, and patent infringement.

         The summary judgment order granted in part and denied in part Plaintiffs’

  summary judgment motion. The Court awarded Plaintiffs $1,577.99 -- the cost of the one

  wheel set which Plaintiff’s investigator purchased from the corporate defendant, Verotec.

         The Court further outlined the issues remaining for a bench trial. Specifically, (1)

  whether Plaintiffs were entitled to recover statutory damages because of Defendants

  infringement and whether such damages could be extended to sales made beyond the

  one specific set of wheels Defendants sold to Plaintiffs’ investigator; (2) whether this is

  an exceptional case within the meaning of the statute (to entitle Plaintiffs to recover

  attorneys’ fees and costs pursuant to 15 U.S.C. § 1117(a)); and (3) whether Defendant

  Varona is personally liable for acts attributed to his company, Verotec.

         In granting summary judgment in favor of Plaintiffs, the Court denied the right to

  statutory damages and capped Plaintiff’s recovery at $1,577.99 as Defendants’ gross

  profits from the one set of wheels purchased by Plaintiffs’ investigator -- with the caveat

  that Plaintiffs might be entitled to additional damages on proof that establishes other sales

  made by Defendants were in violation of their United States Design Patent No. D721,028



                                               2
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 3 of 45




  S.

         The Parties jointly filed their Joint Pretrial Stipulation. [ECF No. 83].

         Paragraph V of the Uncontested Facts provides that “Defendants’ advertisement

  and sale of Audi counterfeit wheel sets constitutes willful trademark infringement, as

  detailed in Count I of Plaintiff’s complaint.” Id. (emphasis added).

         Paragraph Y of the Uncontested Facts says that “Defendants willfully infringed

  Audi’s ‘028 patent, as detailed in Count IV of Plaintiff’s complaint.” Id. (emphasis added).

         Paragraph B of the Trial Issues of Facts says that one factual issue is “whether

  Defendants’ willful trademark infringement and counterfeiting results in trebled

  damages for the trademark claims . . .” Id. (emphasis added).

         Paragraph 1 of Issues of Law to be Determined by the Court says that a legal issue

  is “the proper amount of statutory damages Plaintiffs are entitled to recover pursuant to

  15 U.S.C. § 1117(c) for a result of Defendant’s trademark infringement and

  counterfeiting.” Id. [It should be noted that the word “willful” is not present].

         But Paragraph 2 of the Issues of Law identifies as a legal issue “[w]hether Plaintiffs

  are entitled to recover attorney’s fees and costs as a result of Defendants’ willful

  trademark infringement and counterfeiting. . .” Id. (emphasis added).

         The notion that Defendants’ conduct was willful also appears twice in Plaintiffs’

  Statement of the Case:

         As the Court has fully determined the liability issues in this case in favor of
         Plaintiffs and against Defendants, the central issue remaining for the Court

                                                3
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 4 of 45




         to resolve is the proper amount of damages Plaintiffs are entitled to recover
         for Defendants’ willful trademark infringement, counterfeiting, and patent
         infringement.
                                             ...

         The Court must also determine whether Plaintiffs are entitled to recover
         attorneys’ fees, and Plaintiffs contend they are entitled to recovery of such
         fees due to Defendants’ willful infringement and litigation misconduct.

  Id. at pp. 1-2.

         After the bench trial ended, Defendants filed a motion for a new trial [ECF No. 90],

  arguing that their stipulation regarding willfulness was not knowingly entered into and

  contending that Plaintiffs’ counsel somehow tricked defense counsel by “slip[ping] by”

  the willfulness language which defense counsel approved [ECF No. 94, p. 2]. The

  Undersigned denied the new trial motion for myriad reasons. [ECF No. 101].

         The Court held a bench trial on February 22, 2021. This Order (i.e., the findings of

  fact and conclusions of law) will outline the facts in considerable detail and will analyze

  the applicable legal doctrines. For purposes of providing a summary of the result now,

  however, the most-salient results are listed below:

         There is no dispute that Defendants infringed and counterfeited Plaintiffs’

  registered Audi Trademarks, which are of extremely high value to Plaintiffs, as Audi has

  built a globallyrecognized reputation through the marks and expends considerable costs

  to protect its brand. Defendants knowingly sold counterfeit goods bearing Audi’s word

  trademark and world-famous AUDI RINGS® trademark in order to capitalize on Audi’s

  reputation as a high-end manufacturer of automobiles and automotive parts. Likewise,

                                              4
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 5 of 45




  there is no dispute that Defendants infringed Audi’s ’028 design patent.

         Plaintiffs are entitled to recover damages for Defendants’ willful infringement and

  counterfeiting. Plaintiffs seek an award of statutory damages under 15 U.S.C. § 1117(c).

         Under the Lanham Act, the trademark holder may elect to recover either actual or

  statutory damages if the infringer is found liable for trademark infringement and

  counterfeiting. 15 U.S.C. § 1117(c). Statutory damages are particularly appropriate here

  -- as opposed to actual damages -- because Defendants failed to produce any records of

  sales or revenue data in response to Plaintiffs’ discovery requests, and repeatedly denied

  such records exist. Without such records, it is impossible to calculate actual damages to

  compensate Plaintiffs for Defendants’ willful infringement and counterfeiting.

         Additionally, the statutory damages award must be sufficient to deter Defendants

  and others from continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, to

  compensate Plaintiffs, and to punish Defendants, which are all stated goals of 15 U.S.C.

  § 1117(c). Plaintiffs also seek to recover damages for Defendants’ willful patent

  infringement under 35 U.S.C. § 289, and to recover attorneys’ fees and costs pursuant to

  15 U.S.C. § 1117.

         After performing a detailed analysis of the record evidence and relevant case law,

  the Court determines that Plaintiffs have established that they are entitled to an award of

  statutory damages for Defendants’ willful trademark infringement and counterfeiting in

  the amount of $609,227.10, per 15 U.S.C. § 1117(c). The Court further determines that



                                              5
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 6 of 45




  Plaintiffs are entitled to recover damages for Defendants’ willful infringement of the ’028

  patent in the amount of $40,615.14, per 35 U.S.C. § 289.

            The Court finds that Plaintiffs are entitled to recover reasonable attorneys’ fees

  and costs due to Defendants’ willful infringement, counterfeiting, and litigation

  misconduct in an amount to be agreed upon or in an amount which the Undersigned will

  determine, pursuant to 15 U.S.C. § 1117(a).

            Finally, the Court determines that individual Defendant Varona is also responsible

  for the judgment which will be entered against the corporate entity, Verotec Wheels, Inc.

      II.        Findings of Fact

                 a. The Parties

            1.      Plaintiff Audi AG is a world-famous automobile manufacturer that sells

  Audi automobiles and genuine parts and accessories through a network of licensed Audi

  dealerships. In addition to the physical car lots operated by its licensees, Audi also

  operates various websites, including without limitation parts.audiusa.com, through

  which consumers can purchase genuine Audi parts, Audi wheels, automotive

  accessories, and Audi-branded merchandise directly from Audi or its dealerships. Under

  agreement with Audi, Plaintiff Volkswagen Group of America, Inc. (“VWGoA”) polices

  and enforces Audi’s trademarks in the United States. (JPS at 3-4, ¶ A). 1



  1
            Uncontested and stipulated facts from the Joint Pretrial Stipulation are referred
  to as “JPS at __”, found at ECF No. 83.


                                                 6
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 7 of 45




         2.      Defendant Andy Varona (aka Hector Andy Varona and Hector DeVarona)

  is an individual residing in Miami, Florida. [JPS at p. 8, ¶ S].

         3.      Defendant Verotec Wheels, Inc. is a Florida corporation with its principal

  place of business at 6619 South Dixie Highway #243, Miami, Florida 33143. Defendant

  Andy Varona is the sole owner, officer, and employee of Verotec Wheels, Inc. [JPS at p.

  8, ¶ T].

         4.      Defendants advertise, offer for sale, and have sold counterfeit goods

  bearing Audi’s Trademarks using the eBay store oemwheelsdirect, including counterfeit

  wheel sets bearing Audi’s world-famous trademarks. [JPS at p. 4, ¶ B].

              b. The Underlying Facts

         1.      Audi’s world-famous and distinctive trademarks symbolize the Audi

  brand and its marketability, reputation, and goodwill. Audi first registered AUDI® as a

  trademark with the United States Patent and Trademark Office (or “USPTO”) in 1960

  (U.S. Reg. No. 0,708,352) and has subsequently obtained numerous other registrations for

  that mark. Audi first registered the AUDI RINGS® trademark with the USPTO in 1971

  (U.S. Reg. No. 0,906,525) and has also obtained numerous other registrations for that

  mark. [ECF No. 41, ¶ 16]. True and correct “status” copies of the Audi Trademark

  registrations, obtained from the Trademark Status Document Retrieval (TSDR) database

  of the United States Patent and Trademark Office, are attached to the Verified Amended

  Complaint as Exhibit 2. [ECF No. 41-2]. Audi’s registrations for the Audi Trademarks are



                                                7
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 8 of 45




  valid, unrevoked, subsisting, and many are incontestable. [JPS at pp. 3-4, ¶ A].

         2.       Audi has spent hundreds of millions of dollars and has expended

  significant effort in advertising, promoting, and developing the Audi Trademarks

  throughout the world. As a result of such advertising and expenditures, Audi has

  established considerable goodwill in its trademarks. The distinctive Audi Trademarks

  have become widely known and recognized throughout the world as a symbol of high-

  quality automotive goods and services. The goodwill associated with the Audi

  Trademarks is of incalculable and inestimable value to Audi. [JPS, p. 4, ¶ B].

         3.       To protect the Audi Trademarks, Audi spends considerable time, money,

  and resources combatting trademark infringement and counterfeiters. [Trial Tr., pp.

  21:23-23:6, 23:7-13, 24:10-22]. 2

         4.       As a premium automotive manufacturer, “[Audi’s] reputation is

  everything.” When consumers buy Audi products, designated by the AUDI RINGS®

  trademark, they have a certain level of expectation given Audi’s reputation for the high-

  quality and safe products which Audi has developed and manufactured. [Trial Tr., pp.

  24:25-25:16].

         5.       Wheels are a structural component of an automobile. Genuine Audi wheels

  are subjected to strict internal testing and governmental regulations to ensure that they



         2
           The transcript from the Feb. 22, 2021 Bench Trial is referred to as “Trial Tr. __”
  and is found at ECF No. 93.


                                              8
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 9 of 45




  are high quality and perform in a safe manner for consumers using the wheels on the

  road. These standards include ensuring the structural integrity of the products and that

  they meet national safety standards for use under various driving conditions (i.e., higher

  speeds, low and high temperatures, and varying road surfaces). [Trial Tr., p. 32:9-20];

  [ECF No. 66-14, ¶¶ 7, 8].

         6.      Counterfeit wheels are not subject to the same testing or ensured to meet

  the same Audi and governmental standards as genuine Audi wheels. Therefore, the

  introduction of untested and unregulated counterfeit wheel sets into the marketplace

  poses a threat of substantial harm to public safety. Audi has seen safety issues with

  infringing and counterfeit products masquerading as genuine by using the AUDI®

  trademark, further contributing to the efforts Audi invests in policing the market for

  counterfeit products. For example, Audi’s Manager for Genuine Parts testified at trial that

  he had reviewed photos of a counterfeit wheel set bearing the Audi Trademarks that

  collapsed under the pressure of the car during normal operation. [Trial Tr., pp. 35:8-36:2].

         7.      As another example of potential safety issues posed by the counterfeit

  wheel set purchased by Plaintiffs’ investigator in this case, Audi’s Manager for Genuine

  Parts testified that upon physical inspection, that the non-genuine wheel cap had a looser

  fit. [Trial Tr., pp. 40:24-41:7]. He further testified that a potential consequence of the

  counterfeit wheel cap’s improper fit, is that “it could become detached while you’re

  driving.” Id. at p. 41:8-11.



                                               9
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 10 of 45




          8.     Consumers purchasing counterfeit products that they expect to be genuine

   Audi products -- as designated by the Audi Trademarks -- have an expectation that they

   are buying a high-quality product manufactured by Audi. However, counterfeit products

   are not subjected to the same rigorous testing and standards as Audi’s genuine products.

   When counterfeit products fail to live up to the high standards set by Audi that

   consumers expect, that reputational harm will adversely affect Audi. As a result,

   customers will attribute the low-quality counterfeit goods to Audi, causing reputational

   harm to Audi and a potential loss in future sales. [Trial Tr., pp. 23:23-24:9, 25:2-12].

          9.     Defendants advertise and sell counterfeit Audi wheel sets, which they

   advertise as being “brand new” and “OEM” on the Internet via eBay using the eBay seller

   ID “oemwheelsdirect.” [JPS, p. 4, ¶ D].

          10.    Defendants use advertising keywords in their eBay listings such as “brand

   new,” “made in Germany,” and “OEM” (“original equipment manufacturer”). eBay has

   a specific “search manipulation policy” banning the use of keywords. The title of the

   counterfeit wheel set purchased by Plaintiffs’ investigator in this case contained multiple

   misleading keywords: “20 AUDI RS 2017-19 WHEELS RIMS NEW OEM RS5 A5 A6 A7

   A8 MADE IN GERMANY.” [JPS, p. 4, ¶ C].

          11.    Defendants have posted several advertising images on the Internet

   depicting the unauthorized, counterfeit Audi wheel sets, which incorporate and display

   the Audi Trademarks, both on the goods and in advertising language using keywords.



                                                10
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 11 of 45




   [JPS, p. 5, ¶ E].

          12.     Defendants registered the eBay seller ID “oemwheelsdirect,” through

   which Defendants advertise, offer for sale, and sell counterfeit goods bearing Audi’s

   world-famous Trademarks, including the AUDI RINGS® trademarks and AUDI®

   Trademarks. [JPS, p. 5, ¶ F].

          13.     Defendants registered the PayPal account No. 2145988751537780935 linked

   to     eBay         seller   ID   “oemwheelsdirect”   using     the    email    address

   “verotecwheels2016@outlook.com,” (“Defendants’ PayPal Account”) to receive funds for

   the sale of goods on eBay, including counterfeit goods bearing Audi’s world-famous

   Trademarks. [JPS, p. 5, ¶ G].

          14.     Defendants’ PayPal Account was registered on July 26, 2016 by Defendants.

   The registrant and operator information for Defendants’ PayPal Account match the last

   four digits of Defendant Andy Varona’s social security number (7501), Defendant Verotec

   Wheels, Inc.’s tax ID number (EIN), and Defendants’ former and present addresses. The

   account is registered under the name Hector Jude Varona, which is the former legal name

   of Defendant Andy Varona. Defendant Andy Varona testified that he registered and

   operates Defendants’ PayPal Account using the name Hector Jude Varona. [JPS, p. 5, ¶

   H].

          15.     Defendants’ PayPal Account is linked to bank accounts and credit cards

   that only Defendant Andy Varona has access to, through which he receives funds for



                                               11
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 12 of 45




   items sold on the eBay store “oemwheelsdirect,” including funds for the sales of

   counterfeit wheel sets bearing the Audi Trademarks, including the AUDI RINGS®

   trademarks and AUDI® trademarks. [JPS, p. 5, ¶ I].

          16.    Defendants have received at least $5,048,690.83 for items sold on their eBay

   store “oemwheelsdirect” from July 26, 2016 until June 22, 2020. Sales data provided by

   PayPal in response to Plaintiffs’ third-party discovery requests was limited to sales from

   June 5, 2018 to June 22, 2020 due to PayPal’s record-keeping policy. [JPS, pp. 5-6, ¶ J].

          17.    Defendants offered for sale an “Audi” wheel set on the oemwheelsdirect

   eBay store, which included photographs of what appeared to be an Audi wheel set.

   Specifically, oemwheelsdirect included an advertisement on eBay for “20 AUDI RS 2017-

   19 WHEELS RIMS NEW OEM RS5 A5 A6 A7 A8 MADE IN GERMANY.” Plaintiffs’

   investigator purchased the wheel set, and it was shipped to Plaintiffs’ investigator. The

   return shipping label (containing Defendants’ address) and the wheel set were

   photographed by the investigator upon receipt. The wheel cap contained the Audi

   trademarked rings, and the wheels were identical in design to an Audi wheel set. [JPS, p.

   6, ¶ K].

          18.    The internet and online marketplaces -- including eBay -- have led to a

   proliferation of trademark infringement and counterfeiting cases that Audi has had to

   expend great resources to combat because they have made it “infinitely easier” for

   counterfeiters to market and sell counterfeit goods relatively easily compared to years



                                                12
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 13 of 45




   ago. [Trial Tr. pp. 26:11-17, 20-25, 27:2-11].

          19.     Plaintiffs sole witness at trial, Russell Trowbridge, the Manager for Audi

   Genuine Parts, testified on direct and on cross-examination that while he did a visual

   inspection of the wheels sold to Plaintiffs’ investigator, he did no testing on them. [Trial.

   Tr., pp. 29:10 -20, 42:8-17].

          20.     Mr. Trowbridge further testified that he did physically inspect the center

   caps sold with the wheels and determined them to be counterfeit. [Trial Tr., p. 40:11-13].

          21.     Mr. Trowbridge acknowledged that he does no “technical testing, like crash

   testing and [the] sort, for counterfeit goods beyond visual inspection.” [Trial Tr., pp. 32:4-

   6, 33:16, 38:10-14].

          22.     Other than the one set of rims purchased by Plaintiffs’ investigator from

   Defendants, Mr. Trowbridge never saw, inspected, or tested, any other products sold by

   the Defendants for any reason. [Trial Tr., pp. 42:8-25, 43:1-3].

          23.     Other than a visual inspection and side-by-side comparison with genuine

   Audi wheels, no safety testing was done on either the wheels or wheel caps sold to

   Plaintiffs’ investigator or any wheels listed for sale by Verotec.

          24.     Audi inspected the wheel set and confirmed that it was counterfeit and not

   manufactured by Audi. [JPS, p. 6, ¶ K]; [Trial Tr., pp. 28:8-29:2]; [ECF No. 66-14, ¶¶ 5, 6

   (Decl. of Trowbridge)].




                                                    13
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 14 of 45




          25.    As shown above, Defendants’ infringing and counterfeit wheel product that

   was advertised, offered for sale, and sold via the eBay store “oemwheelsdirect” bears the

   world-famous Audi Trademarks, including, but not limited to, the AUDI RINGS® mark.

   [ECF No. 41, p. 7, ¶ 29].

          26.    Plaintiffs have shown that Plaintiffs’ valid mark was used in commerce by

   Defendants without Plaintiffs’ consent. Plaintiffs have provided proof of a likelihood of

   confusion and that the wheel sets sold by Defendants are counterfeits of Audi’s genuine

   products. Defendants advertised and sold a wheel set with a center cap mark that is

   identical to Plaintiffs’ mark, the wheel set included the same design as the Audi ’028

   patent design (as discussed further below), and Defendants advertised the wheel sets as

   “Audi,” “factory,” and “OEM.” Additionally, it is undisputed that Plaintiffs’ mark is

   strong, Defendants’ sale of wheel sets competes with the sale of genuine Audi wheel sets

   as they both target consumers seeking to buy genuine Audi goods via the Internet, and

   Defendants’ intent can be inferred from the identical copying of the Audi mark and


                                              14
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 15 of 45




   design patent and advertising. Moreover, Defendants advertised and sold a wheel set

   that is a counterfeit of Audi’s genuine products. [JPS, p. 6, ¶ L).

          27.    Defendants advertised an “Audi” wheel set that contained a mark identical

   to Audi’s four-ring mark on the center cap and sold the counterfeit wheels to Plaintiffs’

   investigator using the subject oemwheelsdirect eBay store. [JPS, p. 6, ¶ M].

          28.    The subject oemwheelsdirect eBay store listing did not simply state that the

   wheel set would fit Audi vehicles; it advertised new “OEM” Audi wheel rims and

   included photographs of what appeared to be an Audi wheel set, with the Audi mark in

   the center cap. [JPS, p. 7, ¶ N].

          29.    Plaintiffs have undisputed and enforceable trademark rights in the marks

   at issue, and Defendants were not authorized at any time to use Plaintiffs’ marks. [JPS, p.

   7, ¶ O].

          30.    In response to Plaintiffs’ discovery requests, Defendants repeatedly

   claimed that they were not in possession of any sales data for Audi wheel sets advertised

   and/or sold on the oemwheelsdirect eBay store. Defendant Andy Varona testified, in his

   personal capacity and on behalf of Verotec Wheels, Inc., that no sales records for items

   sold by Defendants on the oemwheelsdirect eBay store were in Defendants’ possession,

   custody, or control. [JPS, p. 7, ¶ P].

          31.    Due to Defendants’ lack of any financial records, as they represented under

   oath, Plaintiffs sought and obtained discovery from eBay and PayPal. The records are



                                                15
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 16 of 45




   incomplete as they only cover the time period June 5, 2018 through June 22, 2020 (and

   Defendants’ operations began on July 26, 2016). [JPS, p. 7, ¶ Q].

          32.    Defendants continue to operate the oemwheelsdirect eBay store. An action

   remains pending in Miami-Dade County Court against Defendants, alleging violation of

   the Florida Deceptive and Unfair Trade Practices Act and fraud for selling counterfeit

   Range Rover wheels. [JPS, p. 7, ¶ Q].

          33.    PayPal     records   reflect   27   sales   associated   with    the   email

   verotecwheels2016@outlook.com, which include item titles describing “Audi” wheel

   rims. These items reflect a gross profit of $40,615.14. This number of sales represents the

   minimum amount of Defendants’ gross profit for infringing sales of counterfeit Audi

   wheel sets. [JPS, pp. 7-8, ¶ R].

          34.    Defendants’ PayPal Account is linked to bank accounts and credit cards

   that only Defendant Andy Varona has access to, through which he receives funds for

   items sold on the eBay store “oemwheelsdirect,” including funds for the sales of

   counterfeit wheel sets bearing the Audi Trademarks, including the AUDI RINGS®

   trademarks and AUDI® trademarks. [ECF No. 66-5, pp. 97:5-99:11 (Varona Dep. Tr.)].

          35.    Defendant Andy Varona is the only individual with access to the bank

   account registered to Verotec Wheels, Inc., the same bank account which receives

   proceeds generated by Defendants on the eBay store oemwheelsdirect. Id. at pp. 54:12-24.

   Defendant Andy Varona’s personal social security number is associated with the PayPal



                                                16
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 17 of 45




   account linked to the oemwheelsdirect PayPal account. Id. at 92:19-21. Defendants, or

   others working at their direction, engaged in the infringing activities at issue in this case,

   including providing the item descriptions for the counterfeit products at issue. [JPS, p. 8,

   ¶ U].

           36.   Defendants have falsely and repeatedly denied being involved in the

   advertising and sales of the infringing counterfeit Audi-branded wheel sets at issue in

   this case -- despite overwhelming evidence to the contrary. [ECF No. 81, p. 8, n. 2]. This

   includes Defendants denying owning and operating the oemwheelsdirect eBay account

   from the outset of the case, in discovery responses, and even in Defendants’ failed

   opposition and sham affidavit filed in response to Plaintiffs’ motion for summary

   judgment.

           37.   In the opposition to the summary judgment motion, Defendant Andy

   Varona claimed that “any ownership of or interest in any online store bearing that name

   does not belong to me,” and “Defendants do not have an eBay account.” [ECF No. 70-1,

   ¶¶ 4-5]. However, Mr. Varona testified during his deposition that he (through his

   corporation Verotec Wheels) sells “[c]ars, wheels, tires, racing cars, and some automotive

   racing equipment” that he purchases from distributors on eBay through his username

   “OEM Wheels Direct.” [ECF Nos. 66-5, pp. 8-9; 1-4, p. 2; 66-5, p. 29 (deposition testimony

   from Varona stating that his CPA filed an application for the registration of fictitious

   name “OEM Wheels Direct” to be in compliance with eBay’s requirement that user names



                                                17
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 18 of 45




   be registered as fictitious names), p. 38 (“[T]his [i]s the PayPal account where you

   received money for the goods you sold on eBay under the user name OEM Wheels Direct?

   A. Correct.”)]; [JPS, pp. 8-9, ¶ V].

          38.       Defendants have made numerous false statements under oath, including

   denying using any trademarks belonging to Audi [ECF No. 71, ¶ 9], and stating that

   “[t]he Defendants do not sell counterfeit Audi wheels” [ECF No. 70-1, ¶ 6]. Defendant

   Varona’s sham affidavit filed with Defendants’ summary judgment opposition does

   nothing to rebut the overwhelming evidence provided by Plaintiffs proving that

   Varona/Verotec Wheels sold counterfeit Audi wheel sets on eBay. [JPS, p. 9, ¶ V].

          39.       On January 25, 2021, the Court granted summary judgment in favor of

   Plaintiffs,     finding   Defendants   liable   for   trademark   infringement,   trademark

   counterfeiting, trademark dilution, false designation of origin, and design patent

   infringement of the claimed design of Audi’s United States Design Patent No. D721,028

   S (the “’028 patent”). [ECF No. 81, p. 35].

          40.       The Court also enjoined Defendants from using any products, packaging,

   or advertising of AUDI RINGS®, and any other Audi Trademarks; and from the use of

   any Audi word mark. Defendants were also enjoined from making, using, selling,

   offering to sell, or importing products that infringe the claimed design of the ’028 patent.

   Id. at 31-32.

          41.       The parties have stipulated that Defendants’ advertisement and sale of



                                                   18
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 19 of 45




   Audi counterfeit wheel sets constitutes willful trademark infringement and

   counterfeiting, as detailed in Count I of Plaintiffs’ Verified Amended Complaint. [JPS, p.

   9, ¶ V].

          42.    The parties have stipulated that Defendants made unauthorized use of

   Audi’s enforceable trademark rights in the AUDI RINGS® trademarks and AUDI

   trademarks®, such that consumers were likely to confuse the two. Therefore, Defendants

   are liable under Count II, false designation of origin. [JPS, pp. 9-10, ¶ W].

          43.    The parties have stipulated that the Audi Trademarks are famous and

   distinctive; Defendants used the trademarks after the marks become famous; and

   Defendants’ use of the marks was commercial and in commerce, as Defendants offered

   the counterfeit wheel set for sale and actually sold one to Plaintiffs’ investigator.

   Defendants’ use of identical trademarks on products identical to those sold by Audi is

   likely to dilute the strength of the Audi Trademarks because consumers cannot rely on

   Audi’s Trademarks to indicate that Audi is the source of goods bearing these marks.

   Thus, Defendants are liable under Count III for trademark dilution. [JPS, p. 10, ¶ X].




                                                19
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 20 of 45




             44.      The parties have stipulated that Defendants willfully infringed Audi’s ’028

   patent, as detailed in Count IV of Plaintiffs’ Verified Amended Complaint. The ’028

   patent is an ornamental design for a front face of a vehicle wheel. As shown above, a side-

   by-side comparison reflects that the design of the counterfeit wheel sold by Defendants

   to Plaintiffs’ investigator is the same, or substantially the same, as the design of the ‘028

   patent. An ordinary observer would be deceived and could be induced to purchase

   Defendants’ counterfeit wheel sold over Plaintiffs’ genuine wheels. [JPS, p. 10, ¶ Y].

      III.         Conclusions of Law

                   a. Plaintiffs are Entitled to Recover Statutory Damages for Defendants’ Willful
                      Trademark Infringement and Counterfeiting

             Under the Lanham Act, Plaintiffs are entitled to elect to recover either actual or

   statutory damages for Defendants’ trademark infringement and counterfeiting. 15 U.S.C.

   § 1117(c). Statutory damages were implemented by Congress because “counterfeit

   records are frequently nonexistent, inadequate, or deceptively kept making proving


                                                    20
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 21 of 45




   actual damages in these cases extremely difficult if not impossible.” PetMed Express, Inc.

   v. MedPets.Com, Inc., 336 F. Supp. 2d 1213, 1219-20 (S.D. Fla. 2004) (citing Cable/Home

   Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829, 852 (11th Cir. 1990) for the proposition

   that “district courts have wide discretion in awarding statutory damages”).

          “An award of statutory damages is appropriate despite a plaintiff’s inability to

   prove actual damages caused by a defendant’s infringement.” Tiffany (NJ) LLC v.

   Benefitfortiffany.com, No. 16-60829-CIV, 2016 WL 8679081, at *7 (S.D. Fla. Nov. 3, 2016)

   (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A] successful

   plaintiff in a trademark infringement case is entitled to recover enhanced statutory

   damages even where its actual damages are nominal or non-existent”)), report and

   recommendation adopted, 2016 WL 8678880 (S.D. Fla. Dec. 20, 2016). Indeed, Congress

   enacted a statutory damages remedy in trademark counterfeiting cases because evidence

   of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. Rep.

   No. 104-177, at 10 (1995) (discussing purposes of Lanham Act statutory damages).

          Here, Plaintiffs are entitled to recover statutory damages under 15 U.S.C. § 1117(c)

   for Defendants’ willful trademark infringement and counterfeiting of up to $2,000,000 per

   infringed mark. Statutory damages are particularly appropriate in this case because

   Defendants failed to produce any records of sales or revenue data in response to

   Plaintiffs’ discovery requests and repeatedly denied such records existed. It is impossible

   to calculate actual damages without Defendants’ sales records, as is the case here. The



                                                21
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 22 of 45




   parties stipulated to this effect in the Joint Pretrial Stipulation. [JPS, p. 7, ¶ P].

          Likewise, Defendants themselves reiterated at trial that they had no sales records

   and have never produced any sales records to Plaintiffs. [Trial Tr. pp. 17:1-13, 90:3-21].

          Despite Defendants’ insistence about not having access to any of their own eBay

   and PayPal sales records, Plaintiffs sought to obtain sales records through third-party

   discovery of eBay and PayPal, which Defendants initially opposed. Although

   Defendants’ counterfeiting venture began at least as early as 2016, the records obtained

   by third-party subpoena are limited to June 5, 2018 to June 22, 2020 due to PayPal’s

   record-keeping policy. These third-party records provide only a listing of item titles

   without more. [JPS, pp. 7-8, ¶¶ Q-R].

          Plaintiffs exhausted all efforts to obtain records from Defendants throughout the

   case but were unable to do so, and Defendants have repeatedly attested such records do

   not exist. Statutory damages are therefore the only viable method of recovery available

   to Plaintiffs for Defendants’ willful infringement and counterfeiting.

                      i. Plaintiffs’ Statutory Damages Determination Under 15 U.S.C.
                         § 1117

          Trial courts have wide discretion when determining statutory damages under 15

   U.S.C. § 1117(c). Cable/Home Commc’n, 902 F.2d at 852. The trademark damages statute --

   15 U.S.C. § 1117 -- provides little guidance to the appropriate amount. Abercrombie & Fitch

   Trading Co. v. Importrade USA, Inc., No. 07-23212-CIV, 2009 WL 10668408, at *2 (S.D. Fla.

   Aug. 18, 2009). In calculating statutory damages in trademark counterfeiting cases, courts

                                                  22
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 23 of 45




   in this District have looked to cases involving willful copyright infringement for guidance.

   See, e.g., Luxottica Grp. S.p.A. v. Casa Los Martinez Corp., No. 1:14-CV-22859-JAL, 2014 WL

   4948632, at *4 (S.D. Fla. Oct. 2, 2014). In these cases, courts generally consider the

   following factors:

          (1) the expenses saved and profits reaped; (2) the revenue lost by the
          plaintiff; (3) the value of the copyright [or trademark]; (4) the deterrent
          effect of others besides the defendant; (5) whether the defendant’s conduct
          was innocent or willful; (6) whether a defendant cooperated in providing
          particular records from which to assess the value of the infringing material
          produced; and (7) the potential for discouraging the defendant.

   Id. (citations omitted).

          Courts also consider whether the counterfeit goods pose a risk to the public safety.

   See, e.g., Illinois Tool Works Inc. v. Hybrid Conversions, Inc., 817 F. Supp. 2d 1351, 1356 (N.D.

   Ga. 2011) (“[I]mportantly, defendants marketed and sold counterfeit items that posed a

   risk to public safety. . . . Therefore, the court finds that a large statutory damages amount

   is appropriate.”) The Court now addresses each factor in turn.

                              1. Defendants’ Profits

          Determining a defendant’s profits in counterfeiting cases is often difficult or

   impossible. See PetMed Express, 336 F. Supp. 2d at 1219. “Generally, statutory damages

   [under the Lanham Act] are awarded when no actual damages are proven, or actual

   damages and profits are difficult or impossible to calculate.” Cable/Home Commc’n, 902

   F.2d at 850. In assessing this factor, many courts have rejected the infringer’s argument

   that its actual profits were fairly low, or even where the infringer has lost money. See, e.g.,

                                                  23
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 24 of 45




   H-D U.S.A., LLC v. SunFrog, LLC, 311 F. Supp. 3d 1000, 1047 (E.D. Wis. 2018) (awarding

   statutory damages of $300,000 per mark per type of counterfeit good, for a total statutory

   damages award of $19.2 million); Diane Von Furstenberg Studio v. Snyder, No. 1:06-CV-

   1356, 2007 WL 3143690, at *5 (E.D. Va. Oct. 23, 2007) (rejecting Defendant’s argument that

   it “lost money on sales of plaintiff’s dresses” or that her profits were “fairly low”).

          Here, Defendants stipulated that there were at least 27 infringing sales of

   infringing counterfeit Audi wheel sets displaying Audi’s trademarks, resulting in an

   estimated gross profit to Defendants of $40,615.14. [JPS, pp. 7-8, ¶ R].

          However, actual damages and profits are impossible to calculate based on the

   available evidence. The actual number of infringing sales may never be known due to

   Defendants’ refusal to produce any sales records during discovery. [JPS, p. 7, ¶ P].

   Moreover, any claims of low profits by Defendants are worth little weight in determining

   statutory damages because one of the principal purposes of statutory damages is to

   ensure that counterfeiters are deterred and punished. Louis Vuitton S.A. v. Lee, 875 F.2d

   584, 588 (7th Cir. 1989).

          Because Defendants produced no evidence of sales or profits and the only

   evidence available regarding Defendants’ profits is incomplete and unreliable, this factor

   favors awarding a significant statutory damages award to Plaintiffs. See Sara Lee Corp. v.

   Bags of New York, Inc., 36 F. Supp. 2d 161, 169 (S.D.N.Y. 1999) (“Courts are to resolve

   against the defendants any factual uncertainties, such as whether any portion of the



                                                24
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 25 of 45




   defendants’ revenue may be deducted from damages, when the defendants left the

   uncertainty by not responding to the evidence of counterfeit sales with evidence of their

   own.”).

                             2. Revenue Lost by Plaintiffs and the Value of the Trademarks

          Likewise, when considering the second and third factors, it is impossible to

   ascertain the exact amount of damage caused to Audi by Defendants’ specific infringing

   conduct. Courts calculating statutory damages consider the value of the plaintiff’s brand

   and its efforts to protect the brand. H-D U.S.A., 311 F. Supp. 3d at 1047, 1049 (awarding

   $300,000 per mark). Where no specific information concerning the revenue defendants

   earned, or revenue lost by the plaintiff, is available, but the value of the trademarks is

   high, and deterrence favors substantial statutory damages, courts have awarded

   plaintiffs damages amounting to half of the permissible statutory range. See, e.g., Lane

   Crawford LLC v. Kelex Trading (CA) Inc., No. 12 Civ. 9190, 2013 WL 6481354, at *4 (S.D.N.Y.

   Dec. 3, 2013) (awarding plaintiff $1,000,000, half the maximum statutory damages

   permissible for willful infringement). The higher the value of the trademark, the greater

   the likelihood that the infringement will harm the infringed party’s reputation. Snyder,

   2007 WL 3143690, at *5.

          In addition, selling counterfeit goods via the Internet allows access to a “virtually

   limitless number of customers,” which makes the reputational harm to the trademark

   holder impossible to quantify. Tiffany (NJ) Inc. v. Luban, 282 F. Supp. 2d 123, 125 (S.D.N.Y.



                                                25
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 26 of 45




   2003) (citations omitted); see also Louis Vuitton Malletier, S.A. v. Mosseri, No. 07-civ-2620,

   2009 WL 3633882, at *3 (D.N.J. Oct. 28, 2009) (finding counterfeiting enterprise’s use of

   the Internet “exponentially increased the damage done”).

          This Court has already found that Audi owns high-value trademarks. [JPS, p. 4, ¶

   B]. Audi’s trademarks are world-famous and “symbolize the Audi brand and its

   marketability, reputation, and goodwill.” [JPS, pp. 3-4, ¶ A]. Audi’s registered trademark

   AUDI® was registered in 1960, and its registered AUDI RINGS® trademark was

   registered in 1971. Id. Since that time, Audi has continuously used its trademarks for

   advertising, vehicles, and other goods in order to identify the source of its goods and

   services. [JPS, p. 4, ¶ B]. Audi spends hundreds of millions of dollars in producing

   goodwill in its trademarks through advertising and developing the trademarks across the

   globe. Id. These symbols are known around the world to be associated with Audi’s high-

   quality luxury automobiles, automotive goods, and automotive services. Id.

          In addition to the costs of developing its reputation, Audi expends large amounts

   of time and money to protect its trademark rights. [Trial Tr. pp. 21:14-24:22]. The amount

   of resources Audi spends protecting its brand is “not easily quantified.” Id. at pp. 24:13-

   14. As such, there is a good argument that the damages award should be enhanced

   accordingly. See Mosseri, 2009 WL 3633882, at *3 (“[T]he fact that [] Defendant operated

   its counterfeit goods-trafficking enterprise on the Internet exponentially increased the

   damage done, both to [plaintiff]’s reputation and to the public interest in fair markets.”).



                                                26
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 27 of 45




                             3. Deterrence and Discouragement

          The fourth and seventh factors also support a substantial statutory damages

   award. Statutory damages under 15 U.S.C. § 1117(c) are not just to compensate the

   trademark holder but also to deter the defendant’s wrongful conduct. Chanel, Inc. v.

   Replicachanelbag, 362 F. Supp. 3d 1256, 1265-66 (S.D. Fla. 2019) (“The award should be

   sufficient to deter Defendants and others from continuing to counterfeit or otherwise

   infringe Plaintiff’s trademarks, compensate Plaintiff, and punish Defendants, all stated

   goals of 15 U.S.C. § 1117(c).”). “Awards of statutory damages serve two purposes—

   compensatory and punitive.” Audi AG v. Sun Am. Corp., Inc., No. 17-CV-62199, 2018 WL

   7021842, at *2 (S.D. Fla. Dec. 18, 2018).

          In addition to deterring Defendants from counterfeiting and infringement, the

   Court must also take into account the need to discourage other potential infringers. See

   id.; see also Luxottica, 2014 WL 4948632, at *5 (“Awarding statutory damages in this case

   will discourage other potential infringers from engaging in similar conduct.”). If this

   Court were to award only nominal damages, Defendants, and others similarly situated,

   could merely factor this cost into their ongoing and future infringing activities. Luxottica,

   2014 WL 4948632, at *5.

          The Internet’s creation of an unlimited outlet for trademark infringers and

   counterfeiters further supporting a damages award to avoid the proliferation of

   counterfeiting operations online. Snyder, 2007 WL 3143690, at *6. By selling over the



                                                27
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 28 of 45




   Internet, defendants have access to a “virtually limitless number of customers.” Rolex

   Watch U.S.A., Inc. v. Jones, No. 99 Civ. 2359, 2002 WL 596354, at *5 (S.D.N.Y. Apr. 17, 2002);

   see also Louis Vuitton Malletier & Oakley, Inc. v. Veit, 211 F. Supp. 2d 567, 584 (E.D. Pa. 2002)

   (“While the record contains no evidence of the actual scope of the defendants’ sales, nor

   the number of hits the internet site received, given the scope of the internet supermarket,

   such sale offerings are presumptively quite high . . ”).

          Here, there is a strong need to deter Defendants’ wrongful conduct and discourage

   other potential infringers. Audi’s corporate witness testified that internet marketplaces,

   such as eBay, have led to an increase in trademark infringement cases in recent years.

   [Trial Tr., pp. 27:4-11]. Moreover, it is undisputed that all infringing offers for sale and

   sales in this case took place via the Internet on Defendants’ eBay store. [JPS, p. 6, ¶ K].

   Given the scope of the internet market where Defendants offered counterfeit Audi wheel

   sets for sale, Defendants’ infringing sales are presumptively quite high. See Veit, 211 F.

   Supp. 2d at 584. 3

          Accordingly, a significant statutory damages amount is necessary here to deter



   3
             Defendants have stipulated, and Defendant Andy Varona testified at trial, that
   more than $5,048,690.83 in proceeds flowed through Defendants’ oemwheelsdirect eBay
   store between June 5, 2018 and June 22, 2020. [JPS, pp. 5-6, ¶ J]; [Trial Tr., p. 75:19-24].
   Based on limited third-party discovery and publicly available information, the vast
   majority of Defendants’ online sales are counterfeit wheels bearing the brand names and
   trademarks of Audi and other luxury automakers such as Porsche and Mercedes-Benz,
   which Defendants continue to operate to this day. As such, a large statutory damages
   award is justified to deter Defendants’ continued infringing behavior.


                                                  28
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 29 of 45




   Defendants’ continued and future infringement, to deter potential future infringers, and

   to curb the proliferation of counterfeiting operations on online marketplaces such as

   eBay. See Fendi S.r.l. v. Bag, No. 19-CIV-61356-RAR, 2019 WL 4693677, at *5 (S.D. Fla. Aug.

   28, 2019) (awarding statutory damages in the amount of $1,000,000 for each infringing

   Defendant under 15 U.S.C. 1117(c), finding “that this award of statutory damages falls

   within the permissible range under 15 U.S.C. section 1117(c) and is just”) (collecting

   cases).

                             4. Defendants’ Willful Infringement

             As to the fifth factor, courts consider whether the defendant’s conduct was

   innocent or willful. Here, Defendants have stipulated that their advertisement and sale

   of Audi counterfeit wheel sets constitutes willful trademark infringement and

   counterfeiting, as detailed in Count I of Plaintiffs’ Verified Amended Complaint. [JPS, p.

   9, ¶ V]. Defendants’ stipulation is a fact in the record and part of the trial record. “Factual

   stipulations are ‘formal concessions . . . that have the effect of withdrawing a fact from

   issue and dispensing wholly with the need for proof of the fact.’” Anago Franchising, Inc.

   v. Shaz, LLC, No. 10-62273-CIV, 2014 WL 11430924, at *2 (S.D. Fla. Apr. 9, 2014) (quoting

   Christian Legal Soc’y Chapter of the Univ. of Cal., Hastings Coll. of Law v. Martinez, 561 U.S.

   661, 677 (2010)); see also S.D. Fla. L.R. 16.1(g) (the pretrial stipulation is a part of the trial

   record upon the conclusion of the pretrial conference).

             In addition to Defendants’ stipulation as to willful trademark infringement and



                                                  29
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 30 of 45




   counterfeiting being part of the record evidence, the factual record contains examples of

   Defendants’ willful conduct. “Conduct is willful if the infringer was knowingly and

   deliberately cashing in upon the goodwill of the infringed.” PlayNation Play Sys., Inc. v.

   Velex Corp., 924 F.3d 1159, 1170 (11th Cir. 2019) (citation omitted); see also Rain Bird Corp.

   v. Taylor, 665 F. Supp. 2d 1258, 1268 (N.D. Fla. 2009) (“The only reasonable inference from

   these facts is that Taylor willfully infringed the Rain Bird Marks to profit from Rain Bird’s

   longstanding reputation and goodwill.”).

          Defendants’ counterfeiting operation clearly aimed to cash in upon the reputation

   and goodwill associated with the Audi Trademarks, which are of incalculable and

   inestimable value to Audi. [Trial Tr., pp. 23:23-24:9, 25:2-12]. The only reasonable

   inference from the facts in evidence is that Defendants willfully infringed and

   counterfeited the Audi Trademarks to profit from Audi’s longstanding reputation and

   goodwill, further establishing Defendants’ willful conduct. See Rain Bird, 665 F. Supp. 2d

   at 1268. Additionally, Defendants admitted to intentionally using misleading keywords

   such as “Audi,” “authentic,” “OEM,” and “factory” in their eBay listings in order to

   capitalize on the goodwill developed and nurtured by Plaintiffs as a standard business

   practice, despite this practice being clearly against eBay policy. [JPS, p. 4, ¶ C]. This is

   further evidence of Defendants’ willful behavior.

          In sum, Defendants have stipulated to willful infringement and counterfeiting, a

   position which aligns with the facts in the record of the case. Accordingly, Plaintiffs are



                                                30
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 31 of 45




   entitled to enhanced damages for Defendants’ willful trademark infringement and

   counterfeiting of up to $2,000,000 per counterfeit mark per type of good sold, offered for

   sale, or distributed. 15 U.S.C. § 1117(c)(2). Moreover, Defendants’ willfulness supports

   trebling the statutory damages award to account for Defendants’ willfulness. See

   Abercrombie, 2009 WL 10668408, at *2 (trebling statutory damages award for trademark

   infringement due to defendants’ willfulness).

                            5. Defendants’ Cooperation and Litigation Behavior

          Regarding the sixth factor, “[c]ourts have noted ‘the creation of this alternative to

   the more traditional damage remedies of recovery of the plaintiffs’ damages or the

   defendant’s profits reflected a harsh reality—counterfeiters often do not keep or secrete

   records of their unlawful activities, thus making proof of the extent of the plaintiff’s injury

   or the counterfeiters’ profits impossible as a practical matter.’” Luxottica, 2014 WL

   4948632, at *5 (quoting Sara Lee, 36 F. Supp. 2d at 165).

          Here, Defendants refused to produce any records concerning their sales during

   the discovery process. [JPS, p. 7, ¶ P]. At his deposition, Defendant Andy Varona testified,

   in his personal capacity and on behalf of Verotec Wheels, Inc., that no sales records for

   items sold by Defendants on the oemwheelsdirect eBay store were in Defendants’

   possession, custody, or control, nor did Defendants ever produce any sales records in




                                                 31
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 32 of 45




   response to Plaintiffs’ discovery requests. Id. 4

          Additionally, Defendants have been uncooperative and disingenuous with

   Plaintiffs and the Court throughout this case. From the beginning, Defendants falsely and

   repeatedly denied operating the oemwheelsdirect eBay website, under oath, at Mr.

   Varona’s deposition and in Mr. Varona’s sham declaration submitted to the Court at the

   summary judgment stage. [JPS, pp. 8-9, ¶ V]. Further, Defendants repeatedly refused to

   cooperate during discovery, submitting contradictory discovery responses and

   withholding discovery responses. Id. This forced Plaintiffs to vigorously oppose

   Defendants’ misrepresentations in order to obtain certain discovery documents necessary

   for this case and to participate in unnecessary motion practice -- thereby increasing the

   time and money expended on this case. Id.

          The Defendants’ uncooperative actions and documented lack of candor in this case

   will therefore factor into the Court’s statutory damages calculation, and it militates in

   favor of a higher statutory damages amount. See Snyder, 2007 WL 3143690, at *6

   (increasing statutory trademark infringement damages award where the defendant

   continually refused to take responsibility for her actions, claiming that she had done

   nothing wrong).



   4
          As already noted above, Defendants’ lack of any financial records caused Plaintiffs
   to seek and obtain discovery from eBay and PayPal. The records obtained are incomplete
   as they only cover the time period June 5, 2018 through June 22, 2020, and Defendants’
   counterfeiting operations began on July 26, 2016. [JPS, p. 7, ¶ Q].


                                                 32
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 33 of 45




                            6. Safety of Defendants’ Counterfeit Products

          Courts also review safety issues regarding the counterfeit products when

   assessing statutory damages. “Infringing a trademark is egregious and should be

   severely punished, but it is even more contemptible to infringe upon a trademark with

   goods that are potentially dangerous to the public.” See Illinois Tool Works, 817 F. Supp.

   2d at 1356.

          In Illinois Tool, the defendants sold products that copied the appearance of the

   plaintiff’s products, and they advertised these products as authentic merchandise for half

   the typical list price. Id. The plaintiff presented evidence that certain design flaws and

   defects rendered the counterfeit goods a potential safety risk to the public. Accordingly,

   the court found that “significant statutory damages” of $1,000,000 were warranted,

   despite evidence showing that the defendants’ total sales of the counterfeit goods

   amounted to $35,455. See id. (“Not only does the risk inherent in such goods pose an even

   greater threat to the goodwill associated with the trademark registrant’s mark, it also

   threatens the public with physical harm. Therefore, the court finds that a large statutory

   damages amount is appropriate.”).

          Similar to the counterfeit goods sold in Illinois Tool, the counterfeit wheel sets sold

   by Defendants also pose a potential risk to the public’s safety. As Audi’s witness testified

   at trial, consumers purchase automobile parts bearing Audi Trademarks expecting those

   products to adhere to certain quality and safety standards. [Trial Tr., pp. 24:25-25:16, 32:9-



                                                33
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 34 of 45




   20, 35:8-36:2]. These standards include ensuring the structural integrity of the products,

   and that the products satisfy governmental safety standards for use under various

   conditions (i.e., higher speeds, low and high temperatures, and varying road surfaces).

   Id.; [ECF No. 66-14, ¶¶ 7, 8 (Decl. of Trowbridge)].

          Audi itself has seen safety issues with infringing and counterfeit wheels

   masquerading as genuine by using the AUDI® trademark. For example, Audi’s witness

   testified that a dealer showed Audi photos of a counterfeit wheel that, under normal

   operation, collapsed under the pressure of the car. [Trial Tr., pp. 35:11-36:2). In terms of

   the counterfeit wheel set sold to Audi in this case, the investigator determined that the

   wheel cap did not properly fit the wheel -- a design flaw that could lead to the wheel cap

   coming detached while driving, therefore making the wheel set a potential safety hazard.

   [Trial Tr., pp. 40:24-41:11].

          Selling counterfeit wheel sets that fail to meet industry and governmental

   standards -- and are untested by Audi to ensure their quality -- pose a significant risk to

   public safety by placing potentially unsound automobile parts on the streets. Indeed, the

   counterfeit products are difficult to distinguish from genuine products, which are subject

   to testing and regulatory standards. Therefore, the risk to the public safety posed by the

   counterfeit wheel set at issue here further supports a larger statutory damages award to

   deter future infringers from selling counterfeit automotive goods that may pose a safety

   risk to the public. See Illinois Tool Works, 817 F. Supp. 2d at 1356 (“[A] significant statutory



                                                 34
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 35 of 45




   damages award is warranted” where defendants marketed and sold counterfeit items

   that posed a risk to public safety).

             b. Damages Calculation

          Based on the foregoing, Plaintiffs seek monetary relief from the Court for

   Defendants’ willful trademark infringement and counterfeiting of (1) the AUDI RINGS®

   trademarks and (2) the AUDI® trademarks, in the form of statutory damages under 15

   U.S.C. § 1117(c). After careful consideration of the nature of Defendants’ willfully

   infringing acts, the record evidence, and relevant case law, the Court determines

   Plaintiffs are entitled to receive $609,227.10 in statutory damages for Defendants’ willful

   trademark infringement and counterfeiting. The damages award is supported by the facts

   and evidence of the case and serves as a meaningful deterrent to Defendants and other

   potential future infringers from violating Audi’s trademark rights.

          The Court uses the following calculation 5 to determine statutory damages:

          First, it is uncontested that Defendants made infringing sales of 27 counterfeit

   “Audi” wheel sets via eBay, based on limited sales data obtained from PayPal, which

   serves as an appropriate base for the damages calculation, totaling $40,615.14. [JPS, pp.

   7-8, ¶ R]. This amount is the proper baseline considering the sale listings are the minimum

   example of Defendants’ misuse of Audi’s registered trademarks under the Lanham Act.



   5
          See, e.g., Abercrombie, 2009 WL 10668408, at *2 (using a similar formula to determine
   statutory damages).


                                               35
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 36 of 45




   See 15 U.S.C. § 1114 (counterfeiting includes “the sale, offering for sale, distribution, or

   advertising”).

          Second, the amount is then trebled for Defendants’ willful conduct and doubled

   for deterrence, resulting in a total of $243,690.84. 6

          Third, due to the harm to Audi’s reputation and goodwill caused by Defendants’

   willful infringement, and due to the fact that Defendants offered their counterfeit

   products to a “virtually limitless number of customers” via the Internet, the Court

   increases the amount by 25%, for a total of $304,613.55 per mark.7

          Finally, Defendants infringed two separate Audi Trademarks through the sale of

   the Audi wheel rim sets. Thus, the total amount of statutory damages Plaintiffs are

   entitled to recover for Defendants’ willful trademark infringement and counterfeiting is

   $609,227.10.

          This amount fairly achieves the statutory goals of compensation, punishment, and

   deterrence, and is just under 15 U.S.C. § 1117(c). See Joint Statement on Trademark

   Counterfeiting Legislation, H.R.J. Res. 648, 98th Cong., 2nd Sess., 130 Cong. Rec. H12076,

   H12083; see also Sun America Corp., 2018 WL 7021842, at *3 (awarding plaintiff $900,000 in




   6
            See, e.g., Chanel, Inc. v. besumart.com, 240 F. Supp. 3d 1283, 1293 (S.D. Fla. 2016)
   (trebling baseline award for defendants’ willful infringement and doubling it for
   purposes of deterrence); Abercrombie, 2009 WL 10668408, at *2 (same).
   7
        Cf. Diane Von Furstenberg Studio, 2007 WL 3143690, at *4; Rolex Watch U.S.A., 2002
   WL 596354, at *5.


                                                  36
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 37 of 45




   statutory damages when defendants failed to produce documents relating to sales and

   revenue); Abercrombie, 2009 WL 10668408, at *2 (awarding plaintiff $2,117,400 in statutory

   damages when there was a lack of financial data); PetMed Express, 336 F. Supp. 2d at 1221

   (“Given Defendants’ willfulness and the fact that these marks appeared on the Internet,

   thereby reaching a substantial number of customers, the Court finds that a total of

   $800,000 . . . is a reasonable damages award.”); Automobili Lamborghini SpA v. Lamboshop,

   Inc., No. 2:07-CV00266JESSPC, 2008 WL 2743647, at *7 (M.D. Fla. June 5, 2008) (“Given

   Defendants’ willfulness and the fact that these marks appeared for sale on the internet,

   thereby reaching a substantial number of customers, the Court finds that a total of

   $700,000 . . . is a reasonable damages award pursuant to the statute,” which was based on

   a prior version of a statute that set maximum award at $1 million per mark opposed to

   the current $2 million maximum).

          This award also reflects the fact that Plaintiff was able to prove (as opposed to

   obtaining a stipulation from Defendants) the sale of only one counterfeit wheel sets.

          Significant damages are justified here due to Defendants’ selling of counterfeit

   wheels that pose a safety risk to the public, in that they are not subject to the rigorous

   quality and safety standards that Audi’s genuine wheels are subjected to. See Illinois Tool

   Works, 817 F. Supp. 2d at 1356 (finding $1,000,000 in statutory damages for willful

   infringement was justified where counterfeit goods at issue posed safety hazard to

   public).



                                               37
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 38 of 45




          On the other hand, Plaintiff did not introduce any evidence that the one wheel set

   its investigator purchased was, in fact, defective. Thus, while there is the potential for a

   safety issue because the wheel set is not genuine and was not subject to Audi’s quality

   and safety standards, that risk is theoretically possible, rather than being a concrete and

   specific risk which has occurred.

          This award of $609,227.10 is substantial but is significantly less than the

   $974,763.36 award suggested by Plaintiff. [The amount awarded is 62.5% of the amount

   requested].

             c. Plaintiffs Are Entitled to Total Profits for Defendants’ Patent Infringement

          Under the Patent Act, Plaintiffs are entitled to recover the total profit resulting

   from the sales of Defendants’ accused counterfeit products, for Defendants’ willful

   infringement of the ’028 patent. 35 U.S.C. § 289; see Sel-o-Rak Corp. v. Henry Hanger &

   Display Fixture Corp. of Am., 159 F. Supp. 769, 776 (S.D. Fla. 1958) (“35 U.S.C. § 289 makes

   the total profits of the infringer one of the measures of damages in design patent cases.”);

   see also Progressive Int’l Corp. v. AMGTM LLC, No. C17-448 RAJ, 2018 WL 4091694, at *4-5

   (W.D. Wash. Aug. 21, 2018) (granting summary judgment of design patent infringement

   and awarding the plaintiff $192,950 in net profits from the defendant’s sales of the

   accused product).

          From the parties’ joint stipulation and limited sales data obtained through third-

   party discovery, Plaintiffs have established that Defendants obtained gross profits of



                                               38
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 39 of 45




   $40,615.14 from at least 27 sales of wheel sets advertised with the Audi design. [JPS, pp.

   7-8, ¶ R]. Importantly, Defendants have stipulated to the fact that all 27 sales were

   infringing. See id. (emphases added) (“PayPal records reflect 27 sales . . . reflect[ing] a

   gross profit of $40,615.14 . . . This number of sales represents the minimum amount of

   Defendants’ gross profit for infringing sales of counterfeit Audi wheel sets.”). Therefore,

   Plaintiffs are entitled to recover at least $40,615.14 in damages due to the Defendants’

   willful infringement of the ’028 patent.

             d. Plaintiffs Are Entitled to Recover Attorneys’ Fees and Costs

          Courts routinely find cases involving willful infringement “exceptional” under

   both the Patent Act and the Lanham Act. See, e.g., Progressive, 2018 WL 4091694 at *5-6

   (fee award based on a finding of willful infringement); Earthquake Sound Corp. v. Bumper

   Indus., 352 F.3d 1210, 1216 (9th Cir. 2003) (willful infringement makes trademark case

   “exceptional”).

          Exceptional cases include those that are “malicious, fraudulent, deliberate and

   willful.” Abercrombie, 2009 WL 10668408, at *3. “Attorneys’ fees may be awarded

   regardless of whether a prevailing Lanham Act plaintiff elected to recover actual or

   statutory damages for infringement.” Innovation Ventures, LLC v. Ultimate One Distrib.

   Corp., 176 F. Supp. 3d 137, 166 (E.D.N.Y. 2016) (citing Louis Vuitton Malletier S.A. v. LY

   USA, Inc., 676 F.3d 83, 111 (2d Cir. 2012) (stating award of attorneys’ fees “is available

   under section 1117(a) in ‘exceptional’ cases even for those plaintiffs who opt to receive



                                               39
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 40 of 45




   statutory damages”)).

          Courts apply a totality of the circumstances test when determining whether the

   case at hand is “exceptional.” Tobinick v. Novella, 884 F.3d 1110, 1117 (11th Cir. 2018)

   (citing Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014)).

          Importantly, when an infringer has engaged in counterfeiting, an award of

   attorneys’ fees is mandated pursuant to 15 U.S.C. § 1117(b) (“If the infringement is

   intentional, however, § 1117(b) governs: unless the court finds extenuating circumstances,

   treble damages and attorneys’ fees are mandated.”). In fact, where the district court finds

   willful infringement, it must explain its reasoning if it does not also find the case

   exceptional and award fees. S.C. Johnson & Son, Inc. v. Carter-Wallace, Inc., 781 F.2d 198,

   201 (Fed. Cir. 1986). 8

          Here, the Court found Defendants liable for counterfeiting on summary judgment,

   Defendants have stipulated to willful infringement [JPS, pp. 8-9, ¶ V], and there are no

   extenuating circumstances on the record that would justify Defendants’ willful

   infringement. [ECF No. 81, pp. 25-26]. Thus, an award of attorneys’ fees is mandated

   pursuant to 15 U.S.C. § 1117(b).

          Moreover, Defendants’ behavior is exactly the type of intentional, non-accidental

   conduct that warrants the imposition of fees. For example, Defendants knowingly used



   8
          The Federal Circuit reaffirmed the continuing post-Octane vitality of S.C. Johnson
   & Son in Energy Heating, LLC v. Heat On-The-Fly, LLC, 889 F.3d 1291, 1307 (Fed. Cir. 2018).


                                                40
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 41 of 45




   identical marks on counterfeit products appearing to be identical to those sold by Audi,

   a world-famous automobile maker. [ECF No. 81, pp. 8-10, ¶¶ 9-13]; see Playboy Enters.,

   Inc. v. P.K. Sorren Export Co., 546 F. Supp. 987 (S.D. Fla. 1982) (finding defendants’ conduct

   in deliberately arranging to obtain counterfeit goods rendered case exceptional); Audi AG

   v. D’Amato, 381 F. Supp. 2d 644, 670 (E.D. Mich. 2005) (finding case exceptional and

   awarding fees based “upon Defendant’s willful conduct”); see also Aetna Health Care Sys.,

   Inc. v. Health Care Choice, Inc., No. 84-C-642, 1986 WL 84362, at *17 (N.D. Okla. May 15,

   1986) (finding the willful adopting of a trademark constitutes an “exceptional case” under

   the statute).

          In addition, Defendants acted in bad faith during the litigation. Their actions

   include asserting they were not the owners of the oemwheelsdirect eBay store -- despite

   Mr. Varona’s personal information being attached to the store as was later revealed

   through third-party discovery -- and submitting a sham affidavit to the Court, under the

   penalty of perjury. [JPS, pp. 8-9, ¶ V]. Further, Defendants made several false statements

   under oath. Finally, Defendants took frivolous and/or questionable positions, including

   the Rule 59 new trial motion submitted post-trial, causing Plaintiffs to expend

   unnecessary costs in relation to this litigation. See, e.g., ECF No. 90.

          Plaintiffs are therefore entitled to recover their attorney’s fees for Defendants’

   willful infringement and counterfeiting. See Sara Lee Corp., 36 F. Supp. 2d at 170 (awarding

   fees and reasoning “the sort of misconduct that supports an attorney fees award includes



                                                 41
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 42 of 45




   not only willful infringement, but also willful defiance and protraction of judicial

   processes attempting to stop the illegalities”).

          Plaintiffs are also entitled to recover “the costs of the action” pursuant to 15 U.S.C.

   § 1117(a)(3). Costs include “expert witnesses, paralegals, case assistants, law clerks,

   secretarial overtime, travel expenses, long distance telephone calls, and any other item

   that an attorney would typically bill separately.” 6 Callmann on Unfair Comp., Tr. & Mono.

   § 23:69 (4th ed.) (2020).

          “To recover costs under the Lanham Act . . . a plaintiff need not establish that the

   alleged infringer acted maliciously, fraudulently, deliberately, or willfully”; rather, the

   award lies within the discretion of the Court and is determined by equitable principals.

   See Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1205 (11th Cir. 2001)

   (upholding award of costs “in the absence of any evidence that would warrant a finding

   that the balance of equities necessarily tipped in the favor of Techsplosion”).

          Given the fact that Defendants knowingly and willfully committed trademark

   infringement and counterfeiting, Plaintiffs are entitled to recover both attorney’s fees and

   costs. Plaintiffs estimate that they have incurred approximately $509,695.53 in attorneys’

   fees and costs to date. This substantial amount was incurred because, at least in large

   part, of Defendants’ own litigation misconduct, which forced Plaintiffs to repeatedly

   oppose questionable motions and spend substantial time during the discovery process

   due to Defendants’ lack of cooperation and misstatements. Accordingly, Defendants will



                                                42
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 43 of 45




   be held liable for the full amount of Plaintiffs’ reasonable attorneys’ fees and costs as

   authorized by statute.

          The Court will first give the parties the opportunity to agree on the amount of

   reasonable attorney’s fees and costs. Plaintiffs’ counsel shall provide defense counsel

   with its attorney’s fees bills, including documents reflecting costs, within tendays of this

   Order.9 The parties will then have seven days to agree on the amounts. If an agreement

   is not reached, then Plaintiffs shall, within ten days of the expiration of the first seven-

   day deadline, file a motion for attorney’s fees and costs, with a supporting memorandum

   of law. Defendants will have ten days to file an opposition response. No reply will be

   permitted absent further court order.

       d. Defendant Andy Varona Is Personally Liable for Defendants’ Willful Infringement

          An individual defendant will be held personally liable for trademark infringement

   if, through a corporation, the defendant himself actively and knowingly caused the

   infringement. Chanel, Inc. v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir.

   1991) (citations omitted) (“Obviously if there was an infringement by the corporation,




   9        Plaintiffs’ estimated attorney’s fees and costs is a substantial number. Plaintiffs
   shall carefully scour their attorney’s fees bills and costs records in an attempt to seek
   reimbursement of only fees reasonably incurred. This means counsel should eliminate
   duplicative time, time not spent efficiently and time which does not reflect good billing
   judgment. Plaintiffs’ counsel should err on the side of caution when assessing whether
   a particular time entry is appropriate and whether a portion of the fees requested should
   be voluntarily discounted in order to achieve sound billing judgment.


                                                43
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 44 of 45




   this infringement was caused by some one or more persons either officers or employees

   of the corporation who caused the acts to be done.”).

             The facts here support holding Defendant Andy Varona personally liable for

   infringing upon Audi’s Trademarks because he actively and knowingly caused the

   infringement as the sole corporate officer and employee of Defendant Verotec Wheels,

   Inc. See id.

             First, Mr. Varona is the President, CEO, and sole Officer of Verotec Wheels. [JPS,

   p. 8, ¶¶ S-T]. Second, Mr. Varona purchased the counterfeit goods, advertised the goods

   on eBay, and admittedly wrote the descriptions for the goods. [ECF No. 81, p. 4]. Finally,

   Mr. Varona owns and operates the oemwheelsdirect website from which the goods were

   sold. [JPS, pp. 5, 8, ¶¶ H-I, S-U]. Thus, it is clear that Defendant Andy Varona himself

   personally, actively, and knowingly used Audi’s Trademarks without authorization, and

   he is the driving force responsible for the infringement at issue here. See Chanel, 931 F.2d

   at 1477. Therefore, Defendant Andy Varona should be held personally liable for the acts

   of his corporation, Defendant Verotec Wheels, Inc. See id.

       IV.        Conclusion

             In light of the Court’s determinations above, judgment will be entered in Plaintiffs’

   favor on all Counts stated in its Verified Amended Complaint, and against Defendants

   Andy Varona and Verotec Wheels, Inc. on all Counts in its Counterclaims.

             The Court finds Defendants are liable for $609,227.10 in damages for willful



                                                  44
Case 1:19-cv-24838-JG Document 103 Entered on FLSD Docket 05/18/2021 Page 45 of 45




   trademark infringement and counterfeiting.

          The Court further finds that Defendants are liable for $40,615.14 in damages for

   infringing Audi’s ’028 patent.

          Finally, the Court finds Defendants are liable for Plaintiffs’ reasonable attorney’s

   fees and costs, to be fully determined at the conclusion of this action (and after the parties

   first try to agree on the amount of attorney’s fees, costs, and/or both).

          DONE and ORDERED in Chambers, at Miami, Florida, on May 18, 2021.




   Copies furnished to:
   All counsel of record




                                                45
